DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. Claim [16] is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n).

Allowable Subject Matter
3. Claims [1-20] are allowed.
4. The following is a statement of reasons for the indication of allowable subject matter.
 Re Claims 1, 17 none of the prior art on the record teaches or reasonably disclose: An information processing apparatus comprising: a processor configured to derive second tint information recommended in a case of performing imaging in a specific position and a specific time range from information obtained by performing statistical processing on the acquired imaging position information, the acquired imaging time range information, and the acquired first tint information; in conjunction with the other limitation of the claim.
 
Claims 2- 14 and 19 are allowed due to their direct or indirect dependency on claim 1. 
Claim 16 will be allowed when re-written by overcoming the above objection.

 Re Claim 15 none of the prior arts on the record teaches or reasonably suggests: 

 Claims 18 and 20 are allowed due to their direct or indirect dependency on claim 15.
  
              The following is the closets prior arts found:
The reference to Silverin (US. PAT. No. 8,675,091) discloses: first image data captured by a first camera is accessed (e.g., retrieved from memory). Similarly, second image data captured by a second camera is accessed. In one such embodiment, the first image data and second image data are acquired at or about the same time using the first and second cameras together (e.g., at the same location, so that each camera is subject to the same light source). The first image data is then processed using information that is derived from the second image data. The second image data may be used by itself or in combination with the first image data. In col. 1 lines 60-67.

 The reference to Nakashima (US. PAT. No.  10,122,980) discloses: an acquisition unit configured to acquire a color temperature of each of a first sensed image that is sensed by a first image sensing device and a second sensed image that is sensed by a second image sensing device different from the first image sensing device; a decision unit configured to decide a color 


Conclusion
5. This application is in condition for allowance except for the following formal matters: 
 See the above objection to claim 16.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698